 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     CESAR ROJO-MORENO,                                 Case No.: 3:18-cv-02566-H-NLS
12
                                      Petitioner,
13                                                      ORDER:
     v.
14
                                                        (1) DENYING MOTION FOR ENTRY
15                                                      OF DEFAULT WITHOUT
     UNITED STATES OF AMERICA,                          PREJUDICE
16
                                    Respondent.
17                                                      [Doc. No. 3]; and
18
                                                        (2) SETTING BRIEFING
19                                                      SCHEDULE
20
21
           On November 8, 2018, Petitioner Cesar Rojo-Moreno filed his petition for writ of
22
     coram nobis. (Doc. No. 1.) On February 7, 2019, Petitioner filed a motion for entry of
23
     default. (Doc. No. 3.) The Court denies Petitioner’s motion for entry of default on
24
     numerous procedural grounds. First, Federal Rule of Civil Procedure 4(i)(1) provides that
25
     to serve the United States, a party must “deliver a copy of the summons and of the
26
     complaint to the United States attorney for the district where the action is brought” and
27
     “send a copy of each by registered or certified mail to the Attorney General of the United
28

                                                    1
                                                                              3:18-cv-02566-H-NLS
 1   States at Washington, D.C.” Petitioner’s proof of service filed along with his motion for
 2   entry of default only shows that Petitioner served the U.S. Attorney for the Southern
 3   District of California, and does not show that Petitioner served the U.S. Attorney General.
 4   (See Doc. No. 3 at 3–4.) Thus, Petitioner’s service of process is deficient. Second,
 5   Petitioner has failed to obtain a Clerk’s entry of default prior to moving for default, as
 6   required by Federal Rule of Civil Procedure 55. Third, this case was stayed during the
 7   federal lapse in appropriations, pursuant to General Order 688. Accordingly, the Court
 8   denies without prejudice Petitioner’s motion for default judgment.
 9         The Court therefore issues the following scheduling order on the coram nobis
10   petition:
11         1.      Petitioner must serve the Government in compliance with Federal Rule of
12   Civil Procedure 4 and file his proof of service on or before March 6, 2019.
13         2.      Because this petition relates to a criminal matter dating back to 1997, the
14   Court grants the Government additional time in preparing its response. Accordingly, the
15   Government must file its response to the petition on or before May 1, 2019. Along with its
16   response, the Government must file a copy of transcripts from plea hearings in Petitioner’s
17   criminal case and any other documents relevant to the determination of issues in this
18   petition.
19         3.      Petitioner must file his reply on or before June 5, 2019.
20         4.      Pursuant to the Court’s discretion under Local Rule 7.1(d)(1), the Court
21   determines that this matter is appropriate for resolution without oral argument and submits
22   the petition on the parties’ papers. The Court reserves the right to schedule a hearing at a
23   later time.
24         IT IS SO ORDERED.
25   DATED: February 20, 2019
26
                                                   MARILYN L. HUFF, District Judge
27                                                 UNITED STATES DISTRICT COURT
28

                                                   2
                                                                                3:18-cv-02566-H-NLS
